Case 2:20-cv-02323-RGK-JPR Document 39 Filed 06/19/20 Page 1 of 16 Page ID #:344



  1

  2   Raoul J. Severo, Esq. [S.B. #78104]
      Joseph L. Ryan [S.B. #301375]
  3
      SEVERO PLC
  4   500 N. Central Ave, Suite 210
      Glendale, CA 91203
  5
      (855) 216-3990
  6   Attorney for Plaintiff
  7

  8

  9
                               UNITED STATES DISTRICT COURT

 10
                       CENTRAL DISTRICT COURT OF CALIFORNIA

 11
      NICKO “ROMEO” LACOSTE, dba                 )Case No.: 2:20-CV-02323-RGK-JPR
 12                                              )
      THE CALIFORNIA DREAM                       )Hon. R. Gary Klausner
 13   TATTOO,                                    )
                                                 )
 14                                              )
                  Plaintiff,                     )PLAINTIFF’S EX PARTE
 15                                              )APPLICATION ON MOTION FOR
                                                 )
 16        vs.                                   )LEAVE TO FILE SUR-REPLY; SUR-
                                                 )REPLY TO DEFENDANT’S REPLY IN
 17   DANIEL “KEEMSTAR” KEEM, dba                )SUPPORT OF MOTION TO STRIKE
                                                 )
 18   DRAMAALERT,                                 COMPLAINT; MEMORANDUM
                                                  POINTS AND AUTHORITIES
 19
                  Defendant.
 20

 21

 22    PLAINTIFF’S EX PARTE APPLICATION ON MOTION FOR LEAVE
 23
         TO FILE SUR-REPLY; SUR-REPLY TO DEFENDANT’S REPLY;
 24
                   MEMORANDUM POINTS AND AUTHORITIES
 25

 26

 27
         Plaintiff’s Ex Parte Application on Motion for Leave to File Sur-Reply; Sur-Reply to
        Defendant’s Reply in Support of Motion to Strike Complaint; Memorandum Points and
 28                                           Authorities
                                                   i
Case 2:20-cv-02323-RGK-JPR Document 39 Filed 06/19/20 Page 2 of 16 Page ID #:345



  1

  2         The Plaintiff in the above-captioned case, through counsel, respectfully
  3
      moves for leave to submit the attached Sur-Reply in response to new
  4
      arguments made and cases cited by Defendant in Defendant’s Reply in Support
  5

  6   of Motion to Strike Complaint Pursuant to CCP § 425.16. Plaintiff brings this
  7
      motion pursuant to Local Rule 7-10.
  8

  9
            Local Rule 7-10 holds, “Absent prior written order of the Court, the

 10   opposing party shall not file a response to the reply.” The court retains the
 11
      discretion to allow a party to file a SUR-REPLY. Franklin v. FCA US, LLC,
 12

 13   2020 U.S. Dist. LEXIS 94604, at p. 4-5 (C.D. Cal. 2020). However, a SUR-
 14
      REPLY is appropriate only where a “valid reason for such additional briefing
 15
      exists, such as where the movant raises new arguments in its reply brief.” Hill
 16

 17   v. England, 2005 U.S. Dist. LEXIS 29357 at p. 1 (E.D. Cal. 2005). “If a party
 18
      raises a new argument or presents new evidence in a reply brief, a court may
 19

 20
      consider these matters only if the adverse party is given an opportunity to

 21   respond.” Banga v. First U.S.A., N.A., 29 F.Supp.3d 1270, 1276 (N.D. Cal.
 22
      2014), citing El Pollo Loco v. Hashim, 316 F.3d 1032, 1040-1041 (9th Cir.
 23

 24   2003) and Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996).
 25

 26

 27
         Plaintiff’s Ex Parte Application on Motion for Leave to File Sur-Reply; Sur-Reply to
        Defendant’s Reply in Support of Motion to Strike Complaint; Memorandum Points and
 28                                           Authorities
                                                   ii
Case 2:20-cv-02323-RGK-JPR Document 39 Filed 06/19/20 Page 3 of 16 Page ID #:346



  1

  2         Defendant cites to two cases in the reply brief that were not cited in the
  3
      original motion to strike. The first case is the California case of Grenier v.
  4
      Taylor, 234 Cal.App.4th 471 (2015). Dkt. No. 38 at p. 9-10. Defendant urges
  5

  6   this Court to use the Grenier case to reject Plaintiff’s claim that Plaintiff’s
  7
      speech is not protected because it has improperly transformed a matter of
  8

  9
      private interest into a matter of public interest. Neither this case, nor this

 10   argument was raised in the original motion.
 11
            The second new case cited by Defendant is Cummins v. Lollar, No. CV-
 12

 13   11-8081-DMG, 2012 WL 12885117, (C.D. Cal. Nov. 16, 2012). Dkt. No. 38 at p.
 14
      12-13. Defendant cites to Cummins to claim that his defamatory statements
 15
      were “merely expressions of subjective judgments.” Once again, this case and
 16

 17   argument was not presented in the original motion.
 18
            Additionally, Defendant makes arguments relying on the case Resolute
 19

 20
      Forest Prod., Inc. v. Greenpeace Int’l, 302 F.Supp.3d 1005 (N.D. Cal. 2017),

 21   which was cited for other propositions in the original motion. In the reply,
 22
      Defendant cites to Resolute Forest for the proposition that it is “undisputed”
 23

 24   that Plaintiff is a limited public figure. Defendant cites to a portion of Resolute
 25
      discussing the three part test to determine whether a party is a “limited public
 26

 27
         Plaintiff’s Ex Parte Application on Motion for Leave to File Sur-Reply; Sur-Reply to
        Defendant’s Reply in Support of Motion to Strike Complaint; Memorandum Points and
 28                                           Authorities
                                                   iii
Case 2:20-cv-02323-RGK-JPR Document 39 Filed 06/19/20 Page 4 of 16 Page ID #:347



  1

  2   figure.” Defendant did not cite to Resolute for this purpose in the original
  3
      motion. Plaintiff’s status as a public figure or otherwise is an important
  4
      question in the present inquiry. Accordingly, Plaintiff should be afforded the
  5

  6   opportunity to address this new argument.
  7
            Finally, Defendant cites to an article called “Little red riding hood in the
  8

  9
      social forest. Online grooming as a public health issue: a narrative review,” an

 10   Italian scholarly journal article. Dkt. No. 38 at p. 8. This Italian article is not
 11
      cited in the original motion, and Plaintiff seeks to briefly address the presence
 12

 13   of this new evidence in the reply brief.
 14
            Plaintiff has attached a SUR-REPLY which addresses only the new
 15
      arguments raised and cases cited by Defendant. Plaintiff’s SUR-REPLY does
 16

 17   not raise any new arguments.
 18
            For these reasons, counsel for Plaintiff respectfully requests leave to file
 19

 20
      the attached SUR-REPLY to address new authorities, arguments and evidence.

 21                                          SEVERO PLC
 22

 23
      _06/17/2020___                         By:_s/ Raoul J. Severo_________
 24
                                                    Attorneys for Plaintiff
 25                                                 Nicko Lacoste
 26

 27
         Plaintiff’s Ex Parte Application on Motion for Leave to File Sur-Reply; Sur-Reply to
        Defendant’s Reply in Support of Motion to Strike Complaint; Memorandum Points and
 28                                           Authorities
                                                   iv
Case 2:20-cv-02323-RGK-JPR Document 39 Filed 06/19/20 Page 5 of 16 Page ID #:348
Case 2:20-cv-02323-RGK-JPR Document 39 Filed 06/19/20 Page 6 of 16 Page ID #:349


  1

  2   Raoul J. Severo, Esq. [S.B. #78104]
      Joseph L. Ryan [S.B. #301375]
  3
      Severo PLC
  4   500 N. Central Ave, Suite 210
      Glendale, CA 91203
  5
      (855) 216-3990
  6   Attorney for Plaintiff
  7

  8

  9
                              UNITED STATES DISTRICT COURT
 10
                      CENTRAL DISTRICT COURT OF CALIFORNIA
 11

 12                                             )Case No.: 2:20-CV-02323-RGK-JPR
      NICKO “ROMEO” LACOSTE, dba
                                                )
 13   THE CALIFORNIA DREAM                      )Hon. R. Gary Klausner
      TATTOO,                                   )
 14                                             )
                                                )
 15              Plaintiff,                     )SURREPLY TO DEFENDANT’S REPLY
                                                )IN SUPPORT OF MOTION TO STRIKE
 16                                             )COMPLAINT
           vs.                                  )
 17                                             )
      DANIEL “KEEMSTAR” KEEM, dba               ) Date: July 9, 2020
 18                                             ) Time: 9:00 a.m.
      DRAMAALERT,
 19                                               Dept: 850
 20              Defendant.
 21

 22   SURREPLY TO DEFENDANT’S REPLY IN SUPPORT OF MOTION
 23
      TO STRIKE COMPLAINT

 24

 25

 26

 27

 28
              Sur-Reply to Defendant’s Reply in Support of Motion to Strike Complaint
                                                  1
Case 2:20-cv-02323-RGK-JPR Document 39 Filed 06/19/20 Page 7 of 16 Page ID #:350


  1

  2                                        TABLE OF CONTENTS
  3   TABLE OF AUTHORITIES ........................................................................... ii
  4
      MEMORANDUM OF POINTS AND AUTHORITIES ................................... 1
  5
              I. Defendant cannot show that the controversy in question here is one of
  6           public interest ...................................................................................... 1
  7
              II. Defendant fails to prove that statements of fact made on his news
  8           program are a matter of opinion .......................................................... 3
  9
              III. Defendant fails to show that Plaintiff is a public figure ................. 4
 10
              IV. This Court should not rely on Defendant’s citation to an Italian
 11           journal article to determine whether this specific controversy involves the
 12           public interest ...................................................................................... 7
 13   CONCLUSION ............................................................................................... 8
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                 Sur-Reply to Defendant’s Reply in Support of Motion to Strike Complaint
                                                     i
Case 2:20-cv-02323-RGK-JPR Document 39 Filed 06/19/20 Page 8 of 16 Page ID #:351


  1

  2                                       TABLE OF AUTHORITIES
  3   Federal cases                                                                                      page no.
  4
      Cummins v. Lollar, No. CV-11-8081-DMG, 2012 WL 12885117, (C.D. Cal. Nov.
  5
      16, 2012) .................................................................................................... 3, 4
  6
      Peterson v. Gannett Co. 2020 U.S. Dist. LEXIS 70720, at p. 14-16 (AZ Dist.
  7
      April 22, 2020) .............................................................................................. 7
  8

  9
      Resolute Forest Prod., Inc. v. Greenpeace Int’l, 302 F. Supp. 3d 1005 (N.D. Cal.
      2017) .................................................................................................. 4, 5, 6, 7
 10

 11
      State cases                                                                                           page no.
 12

 13   Grenier v. Taylor, 234 Cal.App.4th 471 (2015) ......................................1, 2, 3
 14
      Terry v. Davis Cmty. Church, 131 Cal. App. 4th 1534 (2005)....................... 3
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                  Sur-Reply to Defendant’s Reply in Support of Motion to Strike Complaint
                                                      ii
Case 2:20-cv-02323-RGK-JPR Document 39 Filed 06/19/20 Page 9 of 16 Page ID #:352


  1

  2              MEMORANDUM OF POINTS AND AUTHORITIES
  3
       I.    Defendant cannot show that the controversy in question here
  4                        is one of public interest.
  5
            In the reply brief, Defendant addresses Plaintiff’s claim that Defendant
  6
      has improperly attempted to transform a matter of private interest into a
  7

  8   matter of public interest by broadcasting the allegations against Plaintiff on his
  9
      YouTube news channel. Defendant presents a new argument and cites to
 10

 11   Grenier v. Taylor, 234 Cal.App.4th 471 (2015) and argues that Grenier rejected
 12   a claim analogous to Plaintiff’s. Defendant is incorrect.
 13
            The facts of Grenier are distinguishable. There, the defendants made
 14

 15   postings on the internet alleging that the plaintiff – the pastor at a church –
 16
      had committed acts child molestation and abuse and had stolen donation
 17
      money from the church. Grenier, supra, 234 Cal.App.4th at p. 477-479. The
 18

 19   statements were posted to an internet forum and a website the defendant
 20
      created to write about experiences with the plaintiff and the “Church and the
 21

 22   Calvary Chapel organization.” Id. at p. 477. The court found that the statements
 23   were in the interest of “the community made up of the Church's members,” and
 24
      were protected by the Anti-SLAPP statute. The court noted that “church
 25

 26   members donate money to the church,” and the allegations of theft were of
 27

 28
              Sur-Reply to Defendant’s Reply in Support of Motion to Strike Complaint
                                                  1
Case 2:20-cv-02323-RGK-JPR Document 39 Filed 06/19/20 Page 10 of 16 Page ID #:353


  1

  2    “concern to the membership.” Id. at p. 483. The court also concluded, “as
  3
       pastor of the Church, Bob is the members' spiritual and moral leader. As such,
  4
       allegations regarding Bob's character and fitness to serve as a pastor are of
  5

  6    interest to the membership.” Id.
  7
             This case is factually distinguishable. First, there is no specific
  8

  9
       community to which these allegations would be of interest. Defendant argues

  10   that this matter concerns “members of the tattoo community,” but fails to
  11
       elucidate who is a member of said community. A person who has a tattoo? Or
  12

  13   knows someone with a tattoo? A tattoo artist? A person who admires the
  14
       tattoos of others? A person who follows a tattoo artist on Instagram? This
  15
       undefined community differs starkly from concrete members of the plaintiff’s
  16

  17   church in Grenier.
  18
             Second, Grenier involved statements concerning the misuse of funds
  19

  20
       donated to the church by the church’s members. How their money was being

  21   spent was certainly of interest to the church community at large. It is unclear
  22
       as to how allegations of sexual misconduct against Plaintiff would be of interest
  23

  24   to any person in a similar manner.
  25
             Finally, there is a meaningful difference between allegations of sexual
  26
       misconduct made against a tattoo artist and the same allegations made against
  27

  28
               Sur-Reply to Defendant’s Reply in Support of Motion to Strike Complaint
                                                   2
Case 2:20-cv-02323-RGK-JPR Document 39 Filed 06/19/20 Page 11 of 16 Page ID #:354


  1

  2    the pastor of a church. As the Grenier court noted, whether the “spiritual
  3
       leader” of the church was morally fit to serve as pastor would have been of
  4
       great interest to members of the church. The alleged misconduct of a tattoo
  5

  6    artist is clearly distinguishable. A tattoo artist does not put himself forward
  7
       beacon of moral guidance. A tattoo artist is not trusted with one’s religious or
  8

  9
       spiritual beliefs and practices. Like Defendant’s reliance on Terry v. Davis

  10   Cmty. Church, 131 Cal. App. 4th 1534 (2005), the comparison of a tattoo artist
  11
       to a church leader must be rejected.
  12

  13     II.     Defendant fails to prove that statements of fact made on his
                          news program are a matter of opinion.
  14

  15           Defendant also relies on a new case, Cummins v. Lollar, No. CV-11-8081-
  16
       DMG, 2012 WL 12885117, (C.D. Cal. Nov. 16, 2012) when he argues that his
  17
       defamatory statements are “merely expressions of subjective judgments.” Dkt
  18

  19   No. 38 at p. 12-13. However, Defendant’s new argument misstates the court’s
  20
       holding in Cummins.
  21

  22           There, in granting a motion for summary judgment, the court addressed
  23   whether the following terms were statements of opinion: “cyberstalker,”
  24
       “crackpot,” “psycho” and “crackpot stalker.” Id. at p. 6. The court did not
  25

  26   explicitly rule on whether the statement that the plaintiff was “a cyberstalker
  27

  28
                 Sur-Reply to Defendant’s Reply in Support of Motion to Strike Complaint
                                                     3
Case 2:20-cv-02323-RGK-JPR Document 39 Filed 06/19/20 Page 12 of 16 Page ID #:355


  1

  2    who should be in jail for her crimes” was a statement of opinion. Rather, the
  3
       court found that particular statement was not actionable because the plaintiff
  4
       had no proof that the defendant authored it. Id. at p. 7-8. Defendant’s citation
  5

  6    to Cummins is therefore misleading.
  7
             Moreover, the statements that the court did find to constitute an opinion
  8

  9
       differ contextually from the statements made by Defendant in this case. Here,

  10   Defendant operates a YouTube that he claims is a “news” channel. The order
  11
       cited by Defendant makes no reference to the Defendant in that case billing
  12

  13   herself as a “news” source. Therefore, in addition to the fact that Defendant’s
  14
       citation to Cummins is misleading, it is also inapt. Because Defendant markets
  15
       himself as a source of news – not opinion – his argument that his statements of
  16

  17   fact are unconvincing. Therefore, Defendant has failed to show that his
  18
       statements were “merely expressions of subjective judgments” and
  19

  20
       comparisons to Cummins should be rejected.

  21        III. Defendant fails to show that Plaintiff is a public figure.
  22
             In defense of his specious claim that it is “undisputed” that Plaintiff is a
  23

  24   limited public figure, Defendant cites to Resolute Forest Prod., Inc. v.
  25
       Greenpeace Int’l, 302 F.Supp.3d 1005 (N.D. Cal. 2017). Dkt. No. 38 at p. 11.
  26

  27

  28
               Sur-Reply to Defendant’s Reply in Support of Motion to Strike Complaint
                                                   4
Case 2:20-cv-02323-RGK-JPR Document 39 Filed 06/19/20 Page 13 of 16 Page ID #:356


  1

  2          In Resolute, the Court discussed three factors relevant to whether one is a
  3
       limited public figure: (i) whether a public controversy existed when the
  4
       statements were made, (ii) whether the alleged defamation is related to the
  5

  6    plaintiff's participation in the controversy, and (iii) whether the plaintiff
  7
       voluntarily injected itself into the controversy for the purpose of influencing
  8

  9
       the controversy's ultimate resolution." Id. at p. 1017. Defendant cites to a

  10   portion of Resolute wherein the court addressed that final prong, finding that
  11
       the Plaintiff had “injected itself into the controversy for the purpose of
  12

  13   influencing the controversy’s ultimate resolution.” Id. The court noted the
  14
       following factual claims related to the Plaintiff: “Resolute's own allegations
  15
       about their world-wide reach and influence, as well as the public nature of its
  16

  17   work in forestry and sustainability, show that the company is a limited public
  18
       figure for purposes of its participation in the forestry industry, including in the
  19

  20
       Boreal forest. … Resolute claims that it is ‘the largest producer of newsprint in

  21   the world,’ and is ‘regularly recognized as an industry leader in sustainable
  22
       forestry, environmental, and safety," receiving "over twenty . . . awards . . . and
  23

  24   distinctions for its sustainability.’ … Resolute also explains that it ‘works with
  25
       local and provincial governments to support continued economic
  26
       development.’” Id. at p. 1017.
  27

  28
               Sur-Reply to Defendant’s Reply in Support of Motion to Strike Complaint
                                                   5
Case 2:20-cv-02323-RGK-JPR Document 39 Filed 06/19/20 Page 14 of 16 Page ID #:357


  1

  2          This is different from the situation presented in this case. First, Plaintiff
  3
       has not “voluntarily injected himself” into any controversy. Rather, posts
  4
       alleging sexual misconduct were made on the Internet. Plaintiff made no effort
  5

  6    to involve himself in any public debate concerning inappropriate contact with
  7
       minors. His involvement in the controversy is not voluntary. Second, Plaintiff
  8

  9
       has not engaged in the same level of self-aggrandizement as Resolute, who

  10   purported to be an “industry leader.” Rather, Plaintiff has shown only that he
  11
       has a large social media following.1 Third, even if this court concludes that
  12

  13   Plaintiff has claimed to be famous in the amorphous “tattoo community”
  14
       described by Defendant, the protected speech in Resolute directly addressed
  15
       the foresting industry – the very industry in which the plaintiff had marketed
  16

  17   itself. This is different from Plaintiff’s case where the allegations of sexual
  18
       misconduct do not directly relate to Plaintiff’s practice as a tattoo artist.
  19

  20
       Rather, Defendant has made defamatory claims related to Plaintiff’s personal

  21   life which have no relation to whatever notoriety Plaintiff may have.
  22
             Other cases in the wake of Resolute have also found that a party is a
  23

  24   limited public figure when the party voluntarily injects himself into a
  25

  26
       1The parties disagree as to whether the unsupported, conclusory statement
       made in a cease and desist letter constitutes an admission of public figure
  27   status for the purpose of the Anti-SLAPP statute.
  28
               Sur-Reply to Defendant’s Reply in Support of Motion to Strike Complaint
                                                   6
Case 2:20-cv-02323-RGK-JPR Document 39 Filed 06/19/20 Page 15 of 16 Page ID #:358


  1

  2    controversy and the challenged statements deal directly with the party’s
  3
       business interest. See Peterson v. Gannett Co. 2020 U.S. Dist. LEXIS 70720, at
  4
       p. 14-16 (AZ Dist. April 22, 2020), finding that a plaintiff who described
  5

  6    himself as a “well-known technology entrepreneur” who engaged in “high
  7
       profile business dealings,” was a limited public figure when he alleged
  8

  9
       defamation related to statements that he had defrauded investors.

  10         It cannot be said that Plaintiff is a limited public figure. He made no
  11
       effort to “voluntarily inject himself” into any controversy involving
  12

  13   inappropriate conduct with minors. Defendant’s defamatory statements do not
  14
       address any area where Plaintiff could possibly be considered a limited public
  15
       figure. Therefore, Defendant’s reliance on Resolute inures to Plaintiff’s benefit
  16

  17   and this Court should find that Plaintiff is not a public figure.
  18
            IV. This Court should not rely on Defendant’s citation to an
  19          Italian article to determine whether this specific controversy
  20
                                 involves the public interest.

  21         Defendant concludes his argument that the allegations made against
  22
       Plaintiff involve the public interest by citing to an article titled “Little red riding
  23

  24   hood in the social forest. Online grooming as a public health issue: a narrative
  25
       review.” Dkt. No. 38 at p. 8. There are several issues with Defendant’s reliance
  26
       on this article. First, the article, which analyzes other articles from numerous
  27

  28
                Sur-Reply to Defendant’s Reply in Support of Motion to Strike Complaint
                                                    7
Case 2:20-cv-02323-RGK-JPR Document 39 Filed 06/19/20 Page 16 of 16 Page ID #:359


  1

  2    other countries is totally irrelevant to whether the allegations against Plaintiff
  3
       are a matter of public interest. Second, even if the article were relevant, there is
  4
       no basis for this Court to consider the article in this matter. The article comes
  5

  6    from an Italian website. The article does not provide any information about
  7
       where the article was published. Portions of the article appear to be in Italian,
  8

  9
       as do some of the “references” listed in the article. The Italian journal article

  10   contains no legal authority and does not represent any legal authority.
  11
       Respondent’s assertion that this article somehow proves that the allegations
  12

  13   against Plaintiff constitute a public interest is unreasonable.
  14
                                           Conclusion
  15
             For the foregoing reasons, Plaintiff respectfully requests that this Court
  16

  17   deny Defendant’s Motion to Strike.
  18
                                             SEVERO PLC
  19

  20

  21   _06/17/2020___                        By:_s/ Raoul J. Severo_________
                                                    Attorneys for Plaintiff
  22
                                                        Nicko Lacoste
  23

  24

  25

  26

  27

  28
               Sur-Reply to Defendant’s Reply in Support of Motion to Strike Complaint
                                                   8
